Citation Nr: 1510446	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  07-03 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a right shoulder disorder, to include a partial tear of the right supraspinatus, degenerative joint disease (DJD), and bursitis.

3. Entitlement to service connection for a right leg disorder, to include as secondary to service-connected left hip and knee disabilities.

4. Entitlement to service connection for lower lumbar degenerative disc disease with posterior disc herniation and mild central canal stenosis, to include as secondary to service-connected left hip and knee disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to November 1985 and February 2003 to December 2003, and had additional service in the National Guard, to include from July 13, 1996, to July 27, 1996; from June 25, 2005, to July 9, 2005; and from June 24, 2006 to July 8, 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2006, September 2006, June 2007, and June 2008 initial decisions, as well as subsequent decisions, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In May 2013, the Board remanded the matters of entitlement to service connection for bilateral hearing loss, a right shoulder disorder, and a right leg disorder for further development, and the case now returns to the Board.  

The Board also remanded the matters of entitlement to service connection for hypertension and gastroesophageal reflux disease in May 2013.  The RO granted service connection for both in November 2013, and therefore those issues are no longer before the Board.

As noted by the Board in its April 2012 and May 2013 remands, with respect to the issue of entitlement to service connection for a right leg disorder, the Board finds that it arises out of a claim received by the RO in November 2006.  The RO issued a rating decision in June 2007, and the Veteran filed a timely notice of disagreement in July 2007.  In February 2008, the RO issued a second rating decision confirming and continuing its earlier decision.  The RO proceeded to issue a statement of the case in November 2008; however, it also issued another rating decision on the same issue in November 2008.  The Veteran responded by filing a second timely notice of disagreement in July 2009, which the Board hereby construes as a substantive appeal.  In light of the RO's multiple procedural errors, the Board finds that construing his substantive appeal as untimely would unduly prejudice the Veteran.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the filing of a substantive appeal is not a jurisdictional requirement, that the filing of a timely substantive appeal may be waived, and that where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  In this case, the substantive appeal was received by the RO in July 2009, almost a year after the issuance of the November 2008 statement of the case, but there is no evidence that the RO closed the appeal, and the RO certified the appeal to the Board.  Therefore, the Board finds that the requirement of filing a timely substantive appeal is waived, such that it has jurisdiction of the claim.  Furthermore, the Board finds that the claim has remained in appellate status arising from the November 2006 claim, and, as such will be reviewed on a de novo basis.

In this regard, the Board observes that, since the Veteran submitted his November 2006 claim, the RO has characterized the issue of entitlement to service connection for a right leg disorder in multiple ways and adjudicated such issues as different claims throughout the course of the appeal.  Specifically, such has been adjudicated as right knee patellofemoral syndrome, iliotibial band syndrome, and mild degenerative joint disease claimed as right leg condition; right lower leg condition (claimed as limb pain, strain gastrocnemius, mild tibial periostitis, and right leg tendonitis); and deep venous insufficiency (claimed as bilateral leg condition). 

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2012).  In light of Brokowski, Robinson, and Clemons, the Board finds that the issue of entitlement to service connection for a right leg disorder encompasses all reasonably raised diagnoses, to include a right knee disorder and deep venous insufficiency.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  When the Board's remand requests are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).


A June 2009 statement of medical examination and duty status completed after the Veteran complained of back pain while on active duty notes that the Veteran is in the process of a Medical Evaluation Board (MEB).  In a March 2012 statement the Veteran reported that he was pending a MEB for his disabilities.  In a November 2013 statement the Veteran stated that the January 2011 and April 2012 audiological evaluations he submitted were part of his MEB.

In May 2013 the Board ordered that on remand a copy of the Veteran's MEB should be obtained and if the records could not be obtained after reasonable efforts, a formal determination that such records do not exist or that further attempts to obtain them would be futile should be made and the Veteran notified of the attempts made and why further attempts would be futile and allowed the opportunity to provide the records.

The records reflect that in September 2013 the AMC requested all of the Veteran's treatment records, to include his MEB evaluation, from the National Guard unit the Veteran reported he was assigned to.  A response was received that included a number of records, but no MEB records.  Also not included were the April 30, 2012 medical records the Veteran identified as being part of his MEB.

Thus, the Board finds that as the record suggests there are additional outstanding service medical records, including MEB records, all further reasonable attempts must be made to obtain those records and if they cannot be obtained, notice must be provided to the Veteran.

The Board's May 2013 remand also ordered that the AOJ contact the National Personnel Records Center and/or any other appropriate source to determine whether the Veteran had combat service in Iraq, as he had stated.  The AOJ determined that records did not show such combat service.  Although the Veteran was notified of that finding in the November 2013 supplemental statement of the case, as required by the May 2013 remand, he should also be notified of the attempts made to obtain records of that claimed service and why future attempts to obtain such records would be futile, and allowed the opportunity to provide such records.

Hearing Loss

Additionally, pursuant to the May 2013 remand, the Veteran was afforded another VA audiology examination in November 2013 for the purpose of obtaining a medical opinion, as the Board found that the opinion provided by the June 2012 VA examiner was inadequate.  However, despite the Board's remand instructions, the June 2012 VA examiner provided the same inadequate rationale in her November 2013 etiology opinion.

As the Board noted in the May 2013 remand, a July 7, 2006 audiogram, dated during a period of ACDUTRA, as well as January 2011 and April 2012 audiograms all appear to show bilateral hearing loss for VA purposes.  

As with the June 2012 examination, the VA examiner again found in November 2013 that audiometric testing failed to reveal bilateral hearing loss for VA purposes.  The examiner opined that the Veteran's claimed hearing loss was not at least as likely as not caused by or a result of an event in military service.  She noted that the Veteran had clinically normal hearing in November 1996, June 2001, March 2003, October 2005, and November 2007, and had either questionable results and/or a conductive component present (which was not specified ) in tests dated in July 2006, January 2011, and April 2012.  The examiner also noted that the presence of otoacoustic emissions suggest adequate function of the outer hair cells of the cochlea at the frequencies where they were present.  In this regard, she indicated that they were also related to hearing either within normal limits or close to normal limits at the frequencies where they are present. 

The Board again notes that while the VA examiner indicated that the audiograms showing bilateral hearing loss had questionable results, she did not offer a rationale for finding them questionable. 

Further, the VA examiner stated that as the Veteran did not have hearing loss on examination at that time, no medical opinion was pertinent.  However, as part of the May 2013 remand the Board stated that the examiner should opine as to whether the Veteran has had bilateral hearing loss at any point during the pendency of the claim (i.e., from August 2005 to the present).  The examiner was asked to reconcile his/her findings with the other audiograms of record.  

As the Board's remand instructions were not followed, and like the opinion provided in the June 2012 VA examination, the nearly duplicate opinion provided in the November 2013 VA examination is inadequate, an addendum opinion must be provided.

Back

The RO denied the Veteran's original claim for service connection for a back disability in June 2008 and issued a statement of the case on April 29, 2009.  As the Veteran's VA-9 was not received until July 7, 2009, the RO found it was untimely and that the June 2008 decision became final.  The RO then denied the Veteran's claim to reopen in February 2009 finding no new and material evidence had been submitted.  However, the Board notes that additional relevant service treatment records have been associated with the Veteran's claims file since the June 2008 denial and April 2009 SOC, to include a June 2009 line of duty determination for low back pain.  Therefore, the claim must be considered as an original claim for benefits.  See 38 C.F.R. § 3.156(c).

The Board finds that a VA examination must be scheduled to obtain an opinion as to the etiology of the Veteran's claimed back condition.  See 38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159(c)(4)(2014).

Accordingly, the case is REMANDED for the following action:

1. Obtain the report of the Veteran's Medical Evaluation Board from any appropriate source.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Issue a formal determination that records showing the Veteran had combat service in Iraq do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) .

3. After obtaining any outstanding treatment records, an addendum medical opinion should be obtained from the June 2012/November 2013 VA examiner, or another suitably qualified examiner, as to the nature and etiology of the Veteran's claimed bilateral hearing loss.  A new examination does not need to be conducted unless the examiner deems it necessary.

The claims file, including a complete copy of this remand, must be made available to examiner.

The examiner should offer the following opinions:

(A) The examiner should indicate whether the Veteran has or has had bilateral hearing loss during the pendency of the claim (i.e., from August 2005 to the present).  He or she should reconcile their findings with the other audiograms of record (i.e., clinically normal hearing shown in November 1996, June 2001, March 2003, October 2005, November 2007, June 2012, and November 2013, and bilateral hearing loss shown in July 2006, January 2011, and April 2012).  If the examiner finds that the Veteran does not have and has not had bilateral hearing loss at any point from August 2005 to the present, he or she must explain, in detail, the reasons for discounting the audiograms dated in July 2006, January 2011, and April 2012 showing bilateral hearing loss.

(B) If the examiner finds that the Veteran has had hearing loss during the pendency of the claim (i.e., from August 2005 to the present), the examiner should indicate whether the Veteran has sensorineural, conductive, or mixed bilateral hearing loss and the significance of such designation.

(C) If a diagnosis of bilateral hearing loss (sensorineural, conductive, and/or mixed) is demonstrated at any point during the pendency of the claim (i.e., from August 2005 to the present), the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service, to include his periods of active duty from May 1985 to November 1985 and February 2003 to December 2003, and/or his ACDUTRA service from July 13, 1996, to July 27, 1996; from June 25, 2005, to July 9, 2005; or from June 24, 2006 to July 8, 2006.  In this regard, the examiner should address the fact that the July 7, 2006 audiogram showing bilateral hearing loss is dated during the Veteran's period of ACDUTRA from June 24, 2006, to July 8, 2006. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology and the results of his audiological testing.  The rationale for any opinion offered should be provided.

4. After all outstanding records have been associated with the claims file, the Veteran should be scheduled for a VA examination to obtain an opinion as to the etiology of his claimed back condition.

The claims file, including a complete copy of this remand, must be made available to examiner.

The examiner should offer the following opinions:

(A) Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's back disability was incurred during or as a result of service, to include his periods of active duty from May 1985 to November 1985 and February 2003 to December 2003, and/or his ACDUTRA service from July 13, 1996, to July 27, 1996; from June 25, 2005, to July 9, 2005; or from June 24, 2006 to July 8, 2006?

(B) Is there clear and unmistakable evidence that the Veteran's back disability preexisted any of the Veteran's periods of active service, and if so, is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's back disability increased in severity beyond the natural progression of (i.e. was aggravated) during a period of active service, to include his periods of active duty from May 1985 to November 1985 and February 2003 to December 2003, and/or his ACDUTRA service from July 13, 1996, to July 27, 1996; from June 25, 2005, to July 9, 2005; or from June 24, 2006 to July 8, 2006?

(C) Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's back disability was caused or aggravated, at least in part, by his service-connected left knee and/or left hip disabilities?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

5. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




